Citation Nr: 0428764	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hammertoe and joint contracture of the right 
foot.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hammertoe and joint contracture of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for 
hammertoes and joint contractures of both feet and assigned 
separate 10 percent evaluations.  The veteran appealed the 
initial evaluations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that additional 
development is necessary prior to a determination in this 
matter.  The record shows that while the veteran was provided 
the most recent supplemental statement of the case in 
November 2002, VA medical records pertaining to treatment of 
the veteran's bilateral foot disability, during the period 
from May 2002 to December 2002, have been obtained.  These 
records were subsequently obtained from the VA Medical Center 
in Birmingham, Alabama and associated with the claims file 
without the veteran's waiver of the RO's initial 
consideration.  As such, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that the Board 
may not review evidence on an initial basis without a waiver 
from the appellant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, a review of the claims file also reflects that 
in December 2003, the RO sent the veteran a letter that 
included a detailed list all of the information and evidence 
obtained by VA in support of his bilateral foot claims.  
However, in January 2004, the veteran responded to that 
letter by stating that "[a]ll the evidence for this [sic] 
claims can be located in my medical records that you already 
have and at the Birmingham Medical Center", thereby 
indicating the existence of the additional outstanding VA 
records pertinent to his claims.

To ensure full compliance with the laws and regulations 
governing the finality of a prior unappealed rating decision, 
and with due process requirements, the case is REMANDED to 
the RO for the following action:

1.  The RO should ask the veteran to 
identify, by name and approximate 
(beginning and ending) dates, all 
inpatient and outpatient treatment he has 
received for his bilateral foot 
disability at the VA Medical Center in 
Birmingham, Alabama, during the period 
dating from July 2003 to the present.  
The RO is requested to undertake 
reasonable efforts to obtain any VA and 
non-VA records, identified by the 
veteran.  The RO is also asked to notify 
the veteran of evidence that he has 
identified which could not be obtained so 
that the veteran may obtain the evidence 
himself and submit it.

2.  After completion of the above-
requested action and additional 
notification and/or development action 
deemed warranted, the RO should re-
adjudicate the claims of entitlement to 
an initial disability rating in excess of 
10 percent for hammertoes and joint 
contractures of the right and left feet, 
in light of all pertinent evidence and 
legal authority.

3.  If the benefits sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, which 
summarizes the pertinent evidence, 
including outpatient treatment records 
from the VA Medical Center in Birmingham, 
dating from May 2002 to December 2002.  
The veteran and his representative should 
be afforded an opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




